DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soontravanich et al, US 2013/0111675.
Soontravanich et al teach a linen treatment composition comprising an acid source which may be urea hydrochloride or urea sulfate (claims 16 and 17).  The linen treatment composition may be used as a pre-treatment or a rinse, but may also be used as part of a detergent (¶93), said detergent containing well-known surfactants, ethoxylated alcohols (¶104) and ethoxylated cationic surfactants (see col. 10, lines 4-10 of US 4,222,905, incorporated by reference), as well as sodium metasilicate as an alkalinity source and/or builder (¶111 and 115).  It would have been obvious to use these urea salts in conjunction with well-known detergent ingredients as all of these 
With respect to claims 9-11, these are typical alkyl chain lengths and degrees of ethoxylation for these surfactants, and these alkyl chain lengths and degrees of ethoxylation are encompassed by the teachings of the reference.
Applicants have traversed this rejection on the grounds the four components claimed are not taught by the reference.  The examiner disagrees and maintains a patent incorporated by reference is a part of the disclosure of the patent incorporating said reference.  Applicants further traverse on the grounds the examiner is using improper hindsight reconstruction to arrive at applicants’ four components besides water.  The examiner notes the four components are broadly claimed (for example, urea HCl is used in the examples but any urea salt is claimed, and sodium metasilicate is used in the examples but any silicate is claimed), and are listed without proportions or ratios, or degree of ethoxylation and alkyl chain length for the surfactants.  Such a broad claim, only a listing of four generic ingredients, is satisfied by a reference that also broadly lists the same four ingredients. 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Soontravanich et al, US 2013/0111675 in view of Smith et al, US 6,440,910.
Soontravanich et al are relied upon as set forth above.  Recall the linen treatment composition may be used as a pre-treatment or a rinse, but may also be used as part of a detergent.  The detergent taught by the reference, however, does not include methyl soyate or butyl cellosolve.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761